Concurring Opinion
White, J.
The Supreme Court’s stated reason for transfer to this court is:
*149“And now it appears to the Court that the appellant has failed to state the jurisdiction of the Supreme Court on this appeal as provided under Rule 2-17 of this court; and it further appears that this cause should be transferred to the Appellate Court of Indiana under Burns Ind. Stat. § 4-214.”
In Logansport Credit Exch. v. Sands, 54 Ind. App. 562, 565, 101 N. E. 19 (1913), it was said:
“This court has no jurisdiction to determine constitutional questions, and the appeal was originally taken to the Supreme Court, under § 1392 Burns 1908, Acts 1907 p. 237, on the evident theory that the record presented a question as to the constitutionality of a statute. The Supreme Court ordered the cause transferred to this court, which is in effect a holding that no constitutional question is presented. This must now be regarded as the law of the case, and in its nature res adjudicata as to the question of jurisdiction. Pittsbtirgh, etc., R. Co. v. Peck (1909), 172 Ind. 562, 569, 88 N. E. 939.”
The transfer order’s reference to appellant’s failure to state in his brief the jurisdiction of the Supreme Court as required by Rule 1-17 (b)1 implies that the jurisdictional statement is an indispensable step in the presentation to the Supreme Court of any question within the direct appeal jurisdiction of that court as set forth in Burns Ind. Stat. Ann. § 4-214. Which is to say, that no question is presented to the Supreme Court for determination on a direct appeal to that court (except in criminal cases) when the appellant’s brief fails to contain a jurisdictional statement in strict compliance with subsection (b) of Rule 2-17, showing direct appeal jurisdiction pursuant to said statute.
I agree with the majority opinion to the extent that the only questions which appellant has attempted to raise are *150those which Burns Ind. Stat. Ann. § 4-214 makes directly appealable to the Supreme Court of Indiana.2 Since appellant makes no attempt to present any question we have jurisdiction to decide, we can do nothing but dismiss. To affirm would be to answer all three of the questions stated in the majority opinion contrary to appellants’ contention and to reverse would be to anwser at least one of those questions in appellants’ favor.
Note. — Reported in 253 N. E. 2d 281.

. “The brief of the appellant shall contain short and clear statements disclosing:
(a) The nature of the action.
(b) Jurisdiction to be stated. When a direct appeal (other than in criminal actions) is taken to the Supreme Court, the appellant in his brief under a heading ‘Jurisdiction of the Supreme Court,’ immediately following the section entitled ‘Nature of the Action,’ shall state his reasons briefly why, in his opinion, the Supreme Court has jurisdiction of the direct appeal to that Court. ...”


. In view of my interpretation of the Supreme Court’s transfer order, I cannot agree that these questions have actually been “raised” or “duly presented.”